             Case 3:20-cv-06079-BJR Document 35 Filed 08/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9   JAMES BRIAN KLEISER, et al.                       NO. 3:20-cv-06079-BJR
10                     Plaintiffs,                     ORDER GRANTING DEFENDANTS’
                                                       SECOND UNOPPOSED MOTION TO
11      v.                                             EXTEND DISCOVERY DEADLINE
                                                       FOR LIMITED PURPOSE
12   BENJAMIN CHAVEZ, et al.
13                     Defendants.
14

15           This Court has considered Defendants’ Second Unopposed Motion to Extend Discovery

16   Deadline for Limited Purpose. Dkt. No. 32. Finding good cause for this request, the Court

17   GRANTS the motion and ORDERS that the deposition of Jon Shields may occur on August 31,

18   2021.

19           DATED: August 16, 2021

20

21
                                               A
                                               Barbara Jacobs Rothstein
                                               U.S. District Court Judge
22

23

24

25
26
     ORDER GRANTING DEFENDANTS’                    1            ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     SECOND UNOPPOSED MOTION TO                                       800 5th Avenue, Suite 2000
     EXTEND DISCOVERY DEADLINE                                         Seattle, WA 98104-3188
                                                                            (206) 464-7744
     FOR LIMITED PURPOSE [PROPOSED]
     NO. 3:20-cv-06079-BJR
            Case 3:20-cv-06079-BJR Document 35 Filed 08/16/21 Page 2 of 2




 1   Presented by:
 2   ROBERT W. FERGUSON
     Attorney General
 3
     /s/ Jeffrey C. Grant
 4   JEFFREY C. GRANT, WSBA #11046
     jeffrey.grant@atg.wa.gov
 5   Attorneys for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
     ORDER GRANTING DEFENDANTS’           2           ATTORNEY GENERAL OF WASHINGTON
                                                           Complex Litigation Division
     SECOND UNOPPOSED MOTION TO                             800 5th Avenue, Suite 2000
     EXTEND DISCOVERY DEADLINE                               Seattle, WA 98104-3188
                                                                  (206) 464-7744
     FOR LIMITED PURPOSE [PROPOSED]
     NO. 3:20-cv-06079-BJR
